UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 333-137972-01 Unimatrix Americas, LLC and each of the additional registrants listed in the Table of Registrants attached hereto (Exact name of registrant as specified in its charter) 7201West Friendly Avenue, Greensboro, NorthCarolina 27410, (336) 294-4410 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Guarantees of Senior Secured Notes (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [ ] Rule 12g-4(a)(2) [ ] Rule 12h-3(b)(1)(i) [X] Rule 12h-3(b)(1)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: 0 Table of Additional Registrants The address, including zip code, and telephone number, including area code, of each of the following registrant's principal executive offices is 7201West Friendly Avenue, Greensboro, NorthCarolina 27410, (336) 294-4410. Guarantor (Exact Name of Registrant as Specified in its Charter) StateorOther Jurisdictionof Incorporationor Organization Commission File Number IRS Employer Identification Number UTG Shared Services, Inc.* North Carolina 333-137972-02 56-2170406 Charlotte Technology Group, Inc.* North Carolina 333-137972-03 56-2203343 Unifi Technical Fabrics, LLC* North Carolina 333-137972-04 56-2177509 Unifi Textured Polyester, LLC North Carolina 333-137972-05 56-2085603 Unifi Kinston, LLC North Carolina 333-137972-06 56-2050030 Spanco International, Inc. North Carolina 333-137972-07 56-1861046 Spanco Industries, Inc.* North Carolina 333-137972-08 56-1392167 GlenTouch Yarn Company, LLC* North Carolina 333-137972-09 56-2252356 Unifi International Service, Inc.* North Carolina 333-137972-10 56-1407930 Unifi Sales and Distribution, Inc. North Carolina 333-137972-11 56-2001079 Unifi Export Sales, LLC* North Carolina 333-137972-12 56-2001078 Unifi Manufacturing, Inc. North Carolina 333-137972-13 56-2001082 Unifi Manufacturing Virginia, LLC* NorthCarolina 333-137972-14 56-2001075 *Entity was a registrant with respect to the Guarantees of Senior Secured Notes that are the subject of this Form 15, but was dissolved prior to the date hereof and is no longer in existence. Pursuant to the requirements of the Securities Exchange Act of 1934, the undersigned registrants have caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 29, 2012 Unimatrix Americas, LLC By: /s/ CHARLES F. MCCOY Name: Charles F. McCoy Title: Vice President & Sec. Unifi Textured Polyester, LLC By: /s/ CHARLES F. MCCOY Name: Charles F. McCoy Title: Vice President & Sec. Unifi Kinston, LLC By: /s/ CHARLES F. MCCOY Name: Charles F. McCoy Title: Vice President & Sec. Spanco International, Inc. By: /s/ CHARLES F. MCCOY Name: Charles F. McCoy Title: Vice President & Sec. Unifi Sales and Distribution, Inc. By:/s/ CHARLES F. MCCOY Name: Charles F. McCoy Title: Vice President & Sec. Unifi Manufacturing, Inc. By:/s/ CHARLES F. MCCOY Name: Charles F. McCoy Title: Vice President & Sec.
